Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, the term “virtual frames” is not clear. It is not clear as to what exactly kind of frames are intended to be virtual. One of ordinary skill would not know exactly what is intended by the language.

Additional as per claim 1, the language, “the digital reality applications are associated with one or more pre-determined 3D locations” is unclear. It is not clear exactly how the applications can be associated with one or more predetermined locations, as this is so unclear it is not clear how the association would occur.



The dependent claims of claims 1, 8 and 17 also inherit the indefiniteness of the independent claims.

As per claim 2, the language, “requesting ingredients of virtual frames” is unclear. As is, virtual frames is indefinite as explained above. Furthermore it is not clear exactly how or why ingredients of virtual frames are requesting or what exactly are ingredients are is not clear. 

The examiner notes that claims 2, 3, 9, 10 are considered to be so indefinite that prior art can’t be applied. For this reasons they are not objected to at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “computer readable medium.” 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels et al. (US 20160133230 A1)



system provides location-based scenes containing images, artwork, games,
programs, animations, scans, data, and/or videos that are created or provided
by multiple digital devices and combines them with live views and virtual views
of locations' environments separately or in parallel. ), the system comprising:

an engine platform server system including one or more server computers, the engine platform server system configured to host one or more engine servers and to provide an engine platform (see fig.1 and par. 32: The central server 110 is configured to communicate with multiple computer devices. In one embodiment, the central server 110 can be a server cluster having computer nodes interconnected with each other by a network.) including one or more digital reality applications developed via one or more 3D engines hosted in the engine servers or engine platform server system (par. 4 7: The on-site device A 1 sends AR content to the other devices via the cloud server. On-site devices A 1 to AN composite the AR content with live views of the location to create the
augmented reality scene for their user);


wherein the digital reality applications are associated with one or more pre- determined 3D locations in areas of the real world or with mobile virtual replicas of real world objects, wherein the engine platform system is configured to receive, as a client device 
GPS coordinates, and then applies a series of additional adjustments to more
accurately match the MPOP location and heading to the actual location and
heading of the real-world object, allowing the augmented reality world to match
an accurate geometric alignment with the real object or a multiple set of linked
real objects.)  wherein the engine platform server system is configured to, upon receiving the view request, request virtual frames from different 3D engines and composite the virtual frames into one media stream view (par. 32:The central server 110 is responsible for storing and transferring the information for creating the
augmented reality.,), and

wherein the engine platform server system is configured to sends the media stream view to the client device.(par.56 the server streams the information
needed to display the piece or pieces of AR content back to the ovAR
application in real time (or asynchronously). At block 288, the ovAR application
renders the AR content and background environment based on the information
it receives, and updating the rendering as the ovAR application continues to
receive information.)


Regarding claim 4, Daniels teaches the system of claim 1, wherein the one or more 3D engines comprise local 3D engines hosted in the engine platform server system or third-party 3D engines hosted in one or more third-party engine servers (See Fig. 2C).

Regarding claim 5, Daniels teaches the system of claim 1, wherein the virtual frames are composited by the engine platform server system independent of a frame rate at which the frames are received (see par. 47: On-site devices A 1 to AN composite the AR content with live views of the location to
create the augmented reality scene for their users. Off-site devices B1 to BM
composite the AR content with the simulated ovAR scene.).

Regarding claim 6, Daniels teaches The system of claim 1, wherein the virtual frames are represented as 3D icons, 3D objects, or combinations thereof (see par. 47: On-site
devices A 1 to AN composite the AR content with live views of the location to
create the augmented reality scene for their users. Off-site devices B1 to BM
composite the AR content with the simulated ovAR scene.).

Regarding claim 7, Daniels teaches the system of claim 1, wherein the at least one digital reality application is configured to be downloaded and executed locally by the client device after reaching one or more of a predetermined engagement time or level (¶61: Download content, as necessary over time or usage.).

Claim 8 recites similar limitations to that of claim 1 and thus is rejected under similar rationale.

Claim 11 recites similar limitations to that of claim 4 and thus are rejected under similar rationale.

Claim 12 recites similar limitations to that of claim 5 and thus are rejected under similar rationale.

Claim 13 recites similar limitations to that of claim 6 and thus are rejected under similar rationale.

Regarding claim 13, Daniels teaches the method of claim 8, wherein compositing of virtual frames further comprises transitioning from server rendering of 3D icons to local rendering of 3D objects by:
receiving, by the engine platform server system, the 3D icons from the one or more 3D engines (see par. 47: On-site
devices A 1 to AN composite the AR content with live views of the location to
create the augmented reality scene for their users. Off-site devices B1 to BM
composite the AR content with the simulated ovAR scene.);
rendering, by the engine platform server system or by the engine servers, the 3D icons and sending the 3D icons to the virtual frames (see par. 47: On-site

create the augmented reality scene for their users. Off-site devices B1 to BM
composite the AR content with the simulated ovAR scene.);
compositing, by the engine platform server system, the virtual frames and obtaining media streams with the 3D icons (see par. 47: On-site
devices A 1 to AN composite the AR content with live views of the location to
create the augmented reality scene for their users. Off-site devices B1 to BM
composite the AR content with the simulated ovAR scene.); and
sending the media streams with the 3D icons to the client device for local processing (see par. 47: On-site devices A 1 to AN composite the AR content with live views of the location to create the augmented reality scene for their users. Off-site devices B1 to BM
composite the AR content with the simulated ovAR scene.).
.

Regarding claim 14, Daniels teaches the method of claim 13 further comprising:
if a threshold amount of time has lapsed or a threshold level of engagement has been reached, or a combination thereof, authorizing the client device to download and install the at least one digital reality application including the 3D objects along with a runtime instance of the corresponding one or more 3D engines (¶61: Download content, as necessary over time or usage.).;
rendering, by the client device, the 3D objects locally (see par. 47: On-site devices A 1 to AN composite the AR content with live views of the location to create the augmented reality scene for their users. Off-site devices B1 to BM

;
compositing, by the client device, the virtual frames and obtaining media streams with 3D objects corresponding to the at least one digital reality application (see par. 47: On-site devices A 1 to AN composite the AR content with live views of the location to create the augmented reality scene for their users. Off-site devices B1 to BM
composite the AR content with the simulated ovAR scene.).
; and
executing, by the client device, the at least one digital reality application including media streams with 3D objects (see par. 47: On-site devices A 1 to AN composite the AR content with live views of the location to create the augmented reality scene for their users. Off-site devices B1 to BM
composite the AR content with the simulated ovAR scene.).
.

Regarding claim 15, Daniels teaches the method of claim 14, wherein the transition from server rendering of 3D icons to local rendering of 3D objects is based on engagement time, engagement levels, or combinations thereof, reached by the user with the at least one digital reality application (¶61: Download content, as necessary over time or usage.)..

Regaridng claims 16, Daniels teaches the method of claim 14, wherein depending on duration of interaction between the user and the at least one digital reality application or 
devices A 1 to AN composite the AR content with live views of the location to
create the augmented reality scene for their users. Off-site devices B1 to BM
composite the AR content with the simulated ovAR scene.).
.

Claim 17 recites similar limitations of claim 1 and thus is rejected under similar rationale as detailed above.


Regarding claim 18, Daniels teaches the computer readable medium of claim 17, wherein the one or more 3D engines comprise a local 3D engine hosted in the engine platform server or a third-party 3D engine hosted in the one or more engine servers (See Fig. 2C).

Regarding claims 19, Daniels teaches the computer readable medium of claim 17, wherein the virtual frames are composited by the engine platform server system independent of a frame rate at which the frames are received (see par. 47: On-site devices A 1 to AN composite the AR content with live views of the location to
create the augmented reality scene for their users. Off-site devices B1 to BM
composite the AR content with the simulated ovAR scene.).


Regarding claim 20, Daniels teaches the computer readable medium of claim 17, wherein compositing of virtual frames comprises transitioning from server rendering to local rendering (¶61: Download content, as necessary over time or usage.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502.  The examiner can normally be reached on Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616